                 Case 20-10343-LSS              Doc 5937        Filed 08/10/21         Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

     In re:
                                                                           Chapter 11
     BOY SCOUTS OF AMERICA AND                                             Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,1
                                                                           (Jointly Administered)
                            Debtors.

                       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON AUGUST 12, 2021, AT 10:00 A.M. (ET)

    This remote hearing will be conducted entirely over Zoom and requires all participants to
        register in advance. Please register by August 12, 2021, at 8:00 a.m. Eastern Time

                       COURTCALL WILL NOT BE USED FOR THIS HEARING.

                        Please use the following link to register for this hearing:

     https://debuscourts.zoomgov.com/meeting/register/vJItfuuurzsqEpzokzJuJLe5kqIQKMxigTM

After registering your appearance by Zoom, you will receive a confirmation email containing
                           information about joining the hearing.

                                          Topic: Boy Scouts of America

                Time: August 12, 2021, at 10:00 a.m. Eastern Time (US and Canada)

MATTERS GOING FORWARD

1.        Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
          Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under the
          Restructuring Support Agreement, and (II) Granting Related Relief (D.I. 5466, filed
          7/1/21).

          Objection Deadline: July 22, 2021, at 4:00 p.m. (ET); extended to July 23, 2021, at 12:00
          p.m. (ET) for Courtney and Stephen Knight as Surviving Parents of E.J.K. a minor child,
          and Stephen Knight as the Personal Representative of the Estate of E.J.K.; Supplemental
          objection deadline: August 9, 2021, at 4:00 p.m. (ET).




1
      The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
     Case 20-10343-LSS       Doc 5937     Filed 08/10/21     Page 2 of 11




Responses Received:

a)    Limited Objection and Reservation of Rights of the Church of Jesus Christ Latter-
      Day Saints, a Utah Corporation Sole, to Debtors’ Motion for Entry of an Order,
      Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
      the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
      and (II) Granting Related Relief (D.I. 5674, filed 7/22/21);

b)    Joint Objection of the Roman Catholic Ad Hoc Committee and the United
      Methodist Ad Hoc Committee to the Debtors’ Motion for Authorization to Enter
      into and Perform Under Restructuring Support Agreement and For Related Relief
      and Joinder in Limited Objection and Reservation of Rights of the Church of Jesus
      Christ of Latter-Day Saints (D.I. 5676, filed 7/22/21);

c)    Joinder and Reservation of Rights of the Episcopal Church to the Limited Objection
      and Reservation of Rights of the Church of Jesus Christ Latter-Day Saints, a Utah
      Corporation Sole, to Debtors’ Motion for Entry of an Order, Pursuant to Sections
      363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter
      Into and Perform Under the Restructuring Support Agreement, and (II) Granting
      Related Relief (D.I. 5677, filed 7/22/21);

d)    [SEALED] Joinder of the Coalition of Abused Scouts for Justice, The Official
      Committee of Tort Claimants, and The Future Claims Representative to, and Brief
      in Support of Debtors’ Motion for an Order, Pursuant to Sections 363(b) and 105(a)
      of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under
      the Restructuring Support Agreement, and (II) Granting Related Relief (D.I. 5678,
      filed 7/22/21);

e)    Notice of Filing of Final Redacted Version of Joinder of the Coalition of Abused
      Scouts for Justice, The Official Committee of Tort Claimants, and The Future
      Claims Representative to, and Brief in Support of Debtors’ Motion for an Order,
      Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
      Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
      and (II) Granting Related Relief (D.I. 5680, filed 7/22/21);

f)    Hartford’s Objection to Debtors’ Motion For Entry of an Order (I) Authorizing The
      Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
      and (II) Granting Related Relief (D.I. 5681, filed 7/22/21);

g)    Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)
      and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and
      Perform Under the Restructuring Support Agreement, and (II) Granting Related
      Relief (D.I. 5682, filed 7/22/21);

h)    Declaration of Kristian Roggendorf, Esq., in Support of Objection to Debtors’
      Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
      Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under the

                                      2
     Case 20-10343-LSS       Doc 5937      Filed 08/10/21    Page 3 of 11




      Restructuring Support Agreement, and (II) Granting Related Relief (D.I. 5683, filed
      7/22/21);

i)    Certain Insurers’ Objection to of Debtors’ Motion for Entry of an Order, Pursuant
      to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to
      Enter Into and Perform Under the Restructuring Support Agreement, and (II)
      Granting Related Relief (D.I. 5684, filed 7/22/21);

j)    United States Trustee’s Objection to Debtors’ Motion for Entry of an Order,
      Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
      the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
      and (II) Granting Related Relief (D.I. 5685, filed 7/22/21);

k)    Declaration of Joel Millar in Support of Hartford’s Objection to Debtors' Motion
      For Entry Of An Order (I) Authorizing The Debtors To Enter Into And Perform
      Under The Restructuring Support Agreement, And (II) Granting Related Relief
      (D.I. 5686, filed 7/22/21);

l)    Old Republic Insurance Company’s Objection and Joinder to Certain Insurers’
      Objection to Debtors’ Motion for an Order, Pursuant to Sections 363(b) and 105(a)
      of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under
      the Restructuring Support Agreement, and (II) Granting Related Relief (D.I. 5687,
      filed 7/22/21);

m)    Joinder of Archbishop of Agaña, A Corporation Sole to the Roman Catholic Ad
      Hoc Committee’s Objection to the Debtors’ Motion for Authorization to Enter into
      and Perform Under the Restructuring Support Agreement and for Related Relief
      (D.I. 5690, filed 7/22/21);

n)    Joinder of the Diocese Buffalo, N.Y., to the Roman Catholic Ad Hoc Committee’s
      Objection to the Debtors’ Motion for Authorization to Enter into and Perform
      Under the Restructuring Support Agreement and for Related Relief (D.I. 5692, filed
      7/22/21);

o)    Joinder of the Roman Catholic Diocese of Ogdensburg, New York, to the Roman
      Catholic Ad Hoc Committee’s Objection to the Debtors’ Motion for Authorization
      to Enter into and Perform Under the Restructuring Support Agreement and for
      Related Relief (D.I. 5693, filed 7/22/21);

p)    Joinder of the Diocese of Rochester to the Roman Catholic Ad Hoc Committee’s
      Objection to the Debtors’ Motion for Authorization to Enter into and Perform
      Under the Restructuring Support Agreement and for Related Relief (D.I. 5695, filed
      7/22/21);

q)    Joinder of the Roman Catholic Diocese of Syracuse, New York, to the Roman
      Catholic Ad Hoc Committee’s Objection to the Debtors’ Motion for Authorization

                                       3
     Case 20-10343-LSS       Doc 5937      Filed 08/10/21    Page 4 of 11




      to Enter into and Perform Under the Restructuring Support Agreement and for
      Related Relief (D.I. 5699, filed 7/22/21);

r)    Joinder of Arch Insurance Company to Certain Insurers’ Objection to Debtors’
      Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
      Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
      Restructuring Support Agreement and (II) Granting Related Relief (D.I. 5702, filed
      7/22/21);

s)    [SEALED] Century’s Objections to the Debtors’ Motion for Entry of an Order,
      Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
      Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
      and (II) Granting Related Relief (D.I. 5707, filed 7/22/21);

t)    [SEALED] Declaration of Daniel Shamah in Support of Century’s Objections to
      the Debtors’ Motion for an Order, Pursuant to Sections 363(b) and 105(a) of the
      Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
      Restructuring Support Agreement, and (II) Granting Related Relief (D.I. 5708, filed
      7/22/21);

u)    [SEALED] Objection to the Payment of the Coalition’s Lawyers in Accordance
      with the Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
      105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
      Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
      5709, filed 7/22/21);

v)    Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)
      and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and
      Perform Under the Restructuring Support Agreement, and (II) Granting Related
      Relief Filed by Courtney Knight and Stephen Knight, Jointly as the Surviving
      Parents of E.J.K., a Minor Child and Stephen Knight, as Personal Representative
      of the Estate of E.J.K (D.I. 5711, filed 7/23/21);

w)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
      363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
      and Perform Under the Restructuring Support Agreement, and (II) Granting
      Related Relief (D.I. 5722, filed 7/23/21);

x)    (REDACTED) Century’s Objections to the Debtors’ Motion for Entry of an Order,
      Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
      Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
      and (II) Granting Related Relief (D.I. 5723, filed 7/23/21);

y)    (REDACTED) Century’s Objection to the Payment of the Coalition’s Lawyers in
      Accordance with the Debtors’ Motion for Entry of an Order, Pursuant to Sections
      363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into

                                       4
      Case 20-10343-LSS       Doc 5937      Filed 08/10/21    Page 5 of 11




       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5724, filed 7/23/21);

z)     Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5725, filed 7/23/21);

aa)    Errata to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5726, filed 7/23/21);

bb)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5727, filed 7/23/21);

cc)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5743, filed 7/26/21);

dd)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5744, filed 7/26/21);

ee)    Limited Supplemental Joinder of the Coalition of Abused Scouts for Justice to and
       in Support of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)
       and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and
       Perform Under the Restructuring Support Agreement, and (II) Granting Related
       Relief (D.I. 5745, filed 7/26/21);

ff)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5754, filed 7/26/21);

gg)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5755, filed 7/26/21);

hh)    Statement of the Ad Hoc Committee of Local Councils in Support of the RSA
       Approval Motion (D.I. 5756, filed 7/26/21);

                                        5
      Case 20-10343-LSS       Doc 5937      Filed 08/10/21    Page 6 of 11




ii)    [SEALED] Supplemental Brief of the Coalition of Abused Scouts for Justice, the
       Official Committee of Tort Claimants, and the Future Claims Representative in
       Support of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5757, filed 7/26/21);

jj)    (REDACTED) Supplemental Brief of the Coalition of Abused Scouts for Justice,
       the Official Committee of Tort Claimants, and the Future Claims Representative in
       Support of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5760, filed 7/26/21);

kk)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5765, filed 7/26/21);

ll)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5777, filed 7/27/21);

mm)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Support Agreement, and (II) Granting
       Related Relief (D.I. 5787, filed 7/27/21);

nn)    Joinder to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5789, filed 7/27/21);

oo)    Joinder to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5794, filed 7/27/21);

pp)    Joinder to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5798, filed 7/27/21);




                                        6
      Case 20-10343-LSS      Doc 5937      Filed 08/10/21    Page 7 of 11




qq)    Joinder to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5808, filed 7/28/21);

rr)    Joinder to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5811, filed 7/28/21);

ss)    Joinder to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5812, filed 7/28/21);

tt)    Joinder to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
       5815, filed 7/29/21);

uu)    Claimants’ Supplemental Objection to the Debtors’ Motion for Entry of an Order,
       Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
       the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
       and (II) Granting Related Relief (D.I. 5916, filed 8/9/21);

vv)    Hartford’s Supplement to Objection to Debtors’ Motion for Entry of an Order (I)
       Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
       Agreement, and (II) Granting Related Relief (D.I. 5925, filed 8/9/21);

ww)    Certain Insurers’ Reservation of Rights to Debtors’ Motion for Entry of an Order,
       Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
       the Debtors to Enter Into and Perform Under the Restructuring Support Agreement
       and (II) Granting Related Relief (D.I. 5926; filed 8/9/21);

xx)    [SEALED] Century’s Supplemental Objection to the Debtors’ Motion for Entry of
       an Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
       Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
       Agreement and (II) Granting Related Relief (D.I. 5928, filed 8/9/21);

yy)    [SEALED] Declaration of Daniel Shamah in Support of Century’s Supplemental
       Objection to the Debtors’ Motion For Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter
       Into and Perform Under the Restructuring Support Agreement and (II) Granting
       Related Relief (D.I. 5929, filed 8/9/21);




                                       7
       Case 20-10343-LSS      Doc 5937      Filed 08/10/21    Page 8 of 11




zz)     (REDACTED) Century’s Supplemental Objection to the Debtors’ Motion for Entry
        of an Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
        Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
        Agreement and (II) Granting Related Relief (D.I. 5932, filed 8/9/21);

aaa)    Certain Excess Insurers’ Joinder in Century’s Supplemental Objection to the
        Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of
        the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under
        the Restructuring Support Agreement and (II) Granting Related Relief (D.I. 5934,
        filed 8/9/21); and

bbb)    AIG’s Joinder to Century’s Supplemental Objection and Partial Joinder to
        Hartford’s Supplement to Objection to the Debtor’s Motion for Entry of an Order,
        Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
        the Debtors to Enter Into and Perform Under the Restructuring Support Agreement
        and (II) Granting Related Relief (D.I. 5935, filed 8/9/21).

Related Pleadings:

a)      Declaration of Roger C. Mosby in Support of Debtors’ Motion for Entry of an
        Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
        Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
        Agreement, and (II) Granting Related Relief (D.I. 5469, filed 7/1/21);

b)      Declaration of Brian Whittman in Support of Debtors’ Motion for Entry of an
        Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
        Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
        Agreement, and (II) Granting Related Relief (D.I. 5470, filed 7/1/21);

c)      Amended Notice of Debtors’ Motion for Entry of an Order, Pursuant to Sections
        363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter
        Into and Perform Under the Restructuring Support Agreement, and (II) Granting
        Related Relief (D.I. 5526, filed 7/7/21);

d)      Debtors’ Omnibus Reply in Further Support of Debtors’ Motion for Entry of an
        Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
        Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
        Agreement, and (II) Granting Related Relief (D.I. 5759, filed 7/26/21);

e)      Declaration of Devang Desai in Support of Debtors’ Motion for Entry of an Order,
        Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
        the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
        and (II) Granting Related Relief (D.I.5763, filed 7/26/21);

f)      Supplemental Declaration of Brian Whittman in Support of Debtors’ Motion for
        Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code,



                                        8
          Case 20-10343-LSS         Doc 5937      Filed 08/10/21    Page 9 of 11




            (I) Authorizing the Debtors to Enter into and Perform Under the Restructuring
            Support Agreement, and (II) Granting Related Relief (D.I. 5766, filed 7/26/21);

     g)     Notice of Filing of Revised Proposed Order, Pursuant to Sections 363(b) and 105(a)
            of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform
            Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
            5769, filed 7/26/21);

     h)     Notice of Filing of Amendment to the Restructuring Support Agreement (D.I. 5813,
            filed 7/28/21);

     i)     Notice of Additional Joining Parties to the Restructuring Support Agreement (D.I.
            5868, filed 8/4/21); and

     j)     Second Amended Notice of Debtors’ Motion for Entry of Order, Pursuant to
            Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to
            Enter Into and Perform Under the Restructuring Support Agreement, and (II)
            Granting Related Relief (D.I. 5887, filed 8/5/21).

     Status: This matter is going forward. The Debtors intend to call Messrs. Devang Desai
     (volunteer member of the National Executive Board, National Executive Committee and
     Bankruptcy Task Force of the BSA), Roger C. Mosby (President and CEO of the BSA),
     Daniel Ownby (Volunteer Chair of the National Executive Board of the BSA), and Brian
     Whittman (Managing Director of Alvarez & Marsal North America, LLC), as witnesses in
     support of this matter. Hartford reserves the right to call Mr. John Kinney (Executive Vice
     President of The Hartford) as a witness in support of its objection to this matter.

2.   Motion to Exceed Page Limitation with Respect to Certain Insurers’ Objection to Debtors’
     Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy
     Code, (I) Authorizing Debtors to Enter Into and Perform Under the Restructuring Support
     Agreement, and (II) Granting Related Relief (D.I. 5701, filed 7/22/21).

     Objection Deadline: At the Hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is going forward.

3.   Insurers’ Motion for Entry of an Order Authorizing Filing Under Seal Certain Documents
     Relating to Insurers’ Objections to Debtors’ Motion Relating to the Restructuring Support
     Agreement (D.I. 5710, filed 7/23/21).

     Objection Deadline: At the Hearing.

     Responses Received: None.


                                              9
         Case 20-10343-LSS         Doc 5937       Filed 08/10/21   Page 10 of 11




     Related Pleadings:    None.

     Status: This matter is going forward.

4.   Motion to Exceed Page Limitations Regarding Debtors’ Omnibus Reply in Further Support
     of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
     Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
     Restructuring Support Agreement, and (II) Granting Related Relief (D.I. 5764, filed
     7/26/21).

     Objection Deadline: At the Hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is going forward.

5.   Century’s Revised Motion for Entry of an Order Authorizing Filing Under Seal Documents
     Relating to Century’s Objections to Debtors’ Motion Relating to the Restructuring Support
     Agreement and Moving Insurers’ Motion to Compel (D.I. 5853, filed 8/2/21).

     Objection Deadline: At the Hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is going forward.



                      [Remainder of this page intentionally left blank]




                                             10
         Case 20-10343-LSS    Doc 5937        Filed 08/10/21   Page 11 of 11




Dated: August 10, 2021         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                /s/ Paige N. Topper
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Paige N. Topper (No. 6470)
                               Michelle M. Fu (No. 6661)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       ptopper@morrisnichols.com
                                       mfu@morrsinichols.com

                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               Laura E. Baccash (admitted pro hac vice)
                               Blair M. Warner (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com
                                      laura.baccash@whitecase.com
                                      blair.warner@whitecase.com

                               ATTORNEYS FOR THE DEBTORS AND
                               DEBTORS IN POSSESSION




                                         11
